 
 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5610 
 
AN ACT 
To provide a technical adjustment with respect to funding for independent living centers under the Rehabilitation Act of 1973 in order to ensure stability for such centers. 
 
 
1.Short titleThis Act may be cited as the Independent Living Centers Technical Adjustment Act.  
2.Independent living centers technical adjustment 
(a)Grants to centers for independent living in States in which Federal funding exceeds State funding 
(1)In generalIf the conditions described in paragraph (2) are satisfied with respect to a State, in awarding funds to existing centers for independent living (described in section 722(c) of the Rehabilitation Act of 1973 (29 U.S.C. 796f–1(c))) in the State, the Commissioner of the Rehabilitation Services Administration— 
(A)in fiscal year 2010— 
(i)shall distribute among such centers funds appropriated for the centers for independent living program under part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.) by any Act other than the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) in the same proportion as such funds were distributed among such centers in the State in fiscal year 2009, notwithstanding section 722(e) of the Rehabilitation Act of 1973 (29 U.S.C. 796f–1(e)) and any contrary provision of a State plan submitted under section 704 of such Act (29 U.S.C. 796c); and 
(ii)shall disregard any funds provided to such centers from funds appropriated by the American Recovery and Reinvestment Act of 2009 for the centers for independent living program under part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.); and 
(B)in fiscal year 2011 and subsequent fiscal years, shall disregard any funds provided to such centers from funds appropriated by the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) for the centers for independent living program under part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.).   
(2)ConditionsThe conditions described in this paragraph are the following: 
(A)The Commissioner receives a request from the State, not later than August 5, 2010, jointly signed by the State’s designated State unit (referred to in section 704(c) of such Act (29 U.S.C. 796c(c))) and the State’s Statewide Independent Living Council (established under section 705 of such Act (29 U.S.C. 796d)), for the Commissioner to disregard any funds provided to centers for independent living in the State from funds appropriated by the American Recovery and Reinvestment Act of 2009 for the centers for independent living program under part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.). 
(B)The Commissioner is not conducting a competition to establish a new part C center for independent living with funds appropriated by the American Recovery and Reinvestment Act of 2009 in the State.  
(b)Grants to centers for independent living in States in which State funding equals or exceeds Federal fundingIn awarding funds to existing centers for independent living (described in section 723(c) of the Rehabilitation Act of 1973 (29 U.S.C. 796f–2(c))) in a State, the director of the designated State unit that has approval to make such awards— 
(1)in fiscal year 2010— 
(A)may distribute among such centers funds appropriated for the centers for independent living program under part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.) by any Act other than the American Recovery and Reinvestment Act of 2009 in the same proportion as such funds were distributed among such centers in the State in fiscal year 2009, notwithstanding section 723(e) of the Rehabilitation Act of 1973 (29 U.S.C. 796f–2(e)) and any contrary provision of a State plan submitted under section 704 of such Act (29 U.S.C. 796c); and 
(B)may disregard any funds provided to such centers from funds appropriated by the American Recovery and Reinvestment Act of 2009 for the centers for independent living program under part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.); and 
(2)in fiscal year 2011 and subsequent fiscal years, may disregard any funds provided to such centers from funds appropriated by the American Recovery and Reinvestment Act of 2009 for the centers for independent living program under part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
